DETAILED ACTION
Applicant: WAGNER, Matthias
Assignee: 1087 Systems, Inc.
Attorney: Quan Nguyen (Reg. No.: 46,957)
Filing: Continuation Application filed 11 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application claims priority to Provisional Application 62/118,005 filed 19 February 2015, and is related to PCT/US2016/18752, according to the PALM system, however, it appears to be listed as application number: PCT/IB2016/000295 and publication number: WO/2016/132222A2 on the WIPO Website, and it appears the PCT document number listed in PALM is incorrect and should be changed to the document number listed on the WIPO website. This application is a Continuation of 16/864,514 - now US Pat. 11,320,361, which is a Continuation of 16/203,901 – now US Pat. 10,677,710, which is a Continuation of 15/048,705 – now US Pat. 10,180,388, which claims priority to Prov. App. 62/118,005.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 04/13/2022, 04/13/2022, 04/13/2022, 04/14/2022, 04/14/2022, 05/17/2022, 06/15/2022, & 08/16/2022 have been considered.
The Information Disclosure Statements (IDSs) submitted in the instant application include cite references totaling thousands of pages.  For instance, the IDSs have 92 Foreign References (totaling 3,000+ pages) and 247 Non-Patent References (totaling 5,000+ pages) which were not considered since there isn’t any effective way to thoroughly search all of the references fully in a timely manner.  However, the US Patents and US Publications were considered since they can sufficiently be reviewed using search tools available to the Examiner.  If the Applicant is aware of pertinent material in the US Patent, Foreign Patent, and Non-Patent Literature references, they should so state in a response to this Office action, see MPEP §2004, ¶13 and Guidelines for Reexamination of Cases in View of In re Portola Packaging, Inc., 110 F.3d 786, 42 USPQ2d 1295 (Fed. Cir. 1997), 64 FR at 15347, 1223 Off. Gaz. Pat. Office at 125 (Office Response to Comment 6).  The Examiner respectfully requests that any references in the previously submitted IDSs relevant to “analyzing an analyte (e.g. DNA, RNA, cell components, proteins, etc.) using a guiding system to guide light to an optical detector" be brought to the Examiner’s attention, as they would be of the "most significance".   

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claim 1 includes the phrase “a component, comprising a. an optical source” which should be amended to “a component, comprising: a.” to include a colon. Claims 2-12 inherit this objection.  Claim 8 includes the term “AC-sensitive detector” and claim 9 includes the term “AC-coupled detector” however the abbreviation “AC” hasn’t been previously defined in the claims or the Specification.  Appropriate correction is required to amend the claim to define the abbreviation and correct typographical errors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes the phrase “an optical source that emits a light; a scanning system that scans the light over the component; an optical detect subsystem that measures the light . . .; and a guiding system that guides the light” which is indefinite for claiming both an apparatus and the method steps of using the apparatus (see MPEP §2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)).  The claims should be amended to claim structure “configured" or “arranged” to perform functions, rather than claiming structure performing a step, e.g. "optical source that is configured to emit a light; a scanning system that is configured to scan . . . ; an optical detector subsystem that is configured to measure . . . ; and a guiding system that is configured to guide".  The claim should be written in a manner to clarify the structure configured to cause the intended result.  
Claim 1 includes the phrase “an optical source that emits a light; a scanning system that scans the light over the component; an optical detector subsystem that measures the light after interaction with the component; and a guiding system that guides the light from the optical source to the optical detector subsystem” which is indefinite since it is unclear if the “light” stays the same throughout analysis, if it is changed “after interaction with the component”, or if it is merely reflected/ or scattered or transmitted light that isn't affected by the "component".  The limitation "measures the light after interaction with the component" appears to imply, at least some, absorption, some fluorescence, luminescence, a change in wavelength, a change in light properties, or absorption/reflection of certain wavelengths by the component which makes it unclear if the "light" from the "optical source" is the same "light" that is "measur[ed] after interaction with the component".  Furthermore, the limitation "a guiding system that guides the light from the optical source to the optical detector subsystem" seems to imply that the "guiding system" is only concerned with "guiding" "light" from the "optical source" and not the "light after interaction with the component” - which could be a different light, different wavelength, or different light spectrum.  Claims 2-12 inherit this rejection.  Claim 13 includes a similar phrase “emitting a light by an optical source towards the component . . . scanning the component . . . detecting the beam after partial absorption by the sample fluid . . . guiding the light from the optical source” which is indefinite for similar reasons.  Claims 14-20 inherit this rejection.
Claim 3 recites the limitation "optical detector subsystem is configured to respond preferentially to light at the scanning frequency" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the scanning frequency” is reciting a new claim limitation since "scanning frequency" is being mentioned for the first time with the article "the", which is meant for previously claimed limitations
Claim 3 includes the phrase “configured to respond preferentially to light at the scanning frequency . . . or to measure scattered light associated with as the light passes by the component” which is indefinite since "preferentially" is a relative term, and “preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds of the limitation “respond preferentially”, since it is unclear how “preferential” a response must be to be covered by the limitation.  Furthermore, it is unclear what the “scattered light” is being “associated with” for the measurement, as it appears that a subject/object in the association is missing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Pub. 2012/0122084) and Simpson et al. (US Pub. 2016/0004060 w/ priority to 10 June 2014).
Regarding claims 1 and 13, Wagner et al. discloses an analyzer of a component (claim 1) and a method of analyzing a component (claim 13) (Wagner et al.: Fig. 1 laser source 102 detector 104; Fig. 2 QCL(s) 204 MID-IR detector(s) 206; Fig. 4 QCL λ1 QCL λ2 MID-IR detectors; Fig. 5 QCL, detectors; Fig. 8 QCL(s) MID-IR detectors; Abstract - flowing cells past at least one QCL source one-by-one using a fluid handling system, delivering QCL light to a single cell to induce resonant mid-IR absorption by one or more analytes of the cell, and detecting, using a mid-infrared detection facility, the transmitted mid-infrared wavelength light, wherein the transmitted mid-infrared wavelength light is used to identify a cell characteristic.), comprising:
an optical source that emits a light (Fig. 1 laser source 102; Fig. 2 QCL(s) 204; Fig. 4 QCL λ1 QCL λ2; Fig. 5 QCL; Fig. 8 QCL(s); Abstract; ¶91 Mid-IR quantum cascade lasers (QCLs) have the potential to focus sufficient energy onto a single cell to make an accurate, high-speed measurement);
a scanning system that scans the light over the component (Fig. 1; Fig. 2; Fig. 4; Fig. 5; Fig. 8; Fig. 13b; Abstract; ¶36 FIG. 13 b shows how the wells may be then scanned using mid-IR light from one or more QCLs, the scanning may be accomplished by translating the microfluidic chip, or the laser leading mechanism; ¶108; ¶115 Living cells may be interrogated at high speed using preparations such as traditional flow cytometer-type instruments retrofitted with QCL and mid-infrared transparent liquid handling microfluidics components built for cell classification and sorting that have been built with mid-infrared transparent components, substrates such as sheets, tapes or discs where live cells are distributed over a surface in a thin film and interrogated by scanning, and the like; ¶¶157-164 a scanner system; ¶181; ¶¶187-193; ¶¶208-212; ¶222; ¶234);
an optical detector subsystem that measures the light after interaction with the component (Fig. 1 laser source 102 detector 104; Fig. 2 QCL(s) 204 MID-IR detector(s) 206; Fig. 4 QCL λ1 QCL λ2 MID-IR detectors; Fig. 5 QCL, detectors; Fig. 8 QCL(s) MID-IR detectors; Fig. 13b; Abstract; ¶36; ¶108; ¶115; ¶¶157-164; ¶181; ¶¶187-193; ¶¶208-212; ¶222; ¶234); and
a guiding system for the light (Fig. 1 laser source 102 detector 104; Fig. 2 QCL(s) 204 MID-IR detector(s) 206; Fig. 4 QCL λ1 QCL λ2 MID-IR detectors; Fig. 5 QCL, detectors; Fig. 8 QCL(s) MID-IR detectors; Fig. 13b; Abstract; ¶36; ¶108; ¶115; ¶¶157-164; ¶181; ¶¶187-193; ¶¶208-212; ¶222; ¶234).
Although, Wagner et al. discloses a guiding system, it does not disclose how the light is guided from the optical source to the optical detector subsystem.
In a related field of endeavor, Simpson et al. discloses an analyzer of a sample (Simpson et al.: Figs. 1a-1b; Fig. 6; Abstract - two fast-scan resonant mirrors direct the optical beam on a circuitous trajectory through the field of view, . . . Dicing the raw time-domain data into sub-trajectories combined with model-based image reconstruction (MBIR) 3D in-painting algorithms allows for effective frame-rates much higher than the repeat time of the Lissajous trajectory. . . . , both high-frame rate images with relatively low resolution and low frame rate images with high resolution are simultaneously acquired.; ¶¶3-5 present disclosure generally relates to high speed confocal imaging, and in particular to trajectory beam scanning for high speed imaging . . . Motion and change are inherent properties of living systems. The time-scales for quantitatively observing dynamic samples can span microseconds for chemical reactions to milliseconds to seconds for cell and organism motion.), comprising:
an optical source that emits a light (Fig. 6 laser; Abstract; ¶¶52-66 laser beam);
a scanning system that scans the light over the sample (Figs. 1a-1b; Fig. 6 sample; Abstract; ¶¶3-5 high speed imaging . . . for cell and organism motion.; ¶¶52-66);
an optical detector subsystem (Figs. 1a-1b; Fig. 6 (V) PMT (H) PMT; Abstract; ¶¶3-5 high speed imaging . . . for cell and organism motion.; ¶¶52-66 second harmonic generation (SHG) signal was separated into its horizontal and vertical components with a polarizing beam splitting cube before being detected by fast photomultiplier tubes (PMTs)); and
a guiding system that guides the light from the optical source to the optical detector subsystem (Figs. 1a-1b; Fig. 6 X-resonant mirror & Y-resonant mirror; Abstract - two fast-scan resonant mirrors . . . allows for effective frame-rates much higher than the repeat time of the Lissajous trajectory.; ¶¶52-66 Active phase stabilization of the resonant mirrors enabled the acquisition of high-resolution images from Lissajous trajectories several thousand oscillations of the resonant mirrors).
In view of the ability to utilize a Lissajous trajectory pattern in a scanning system to guide light allowing for the simultaneous acquisition of high resolution images at low frame-rates, as well as low-resolution images at high frame-rates as is disclosed in Simpson et al. at Paragraphs 9 & 32-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Simpson et al. with the teachings of Wagner et al. to more effectively guide laser light across samples with a scanning system allowing for high speed imaging ideal for dynamic samples such as cell and organism motion with Lissajous trajectory scanning systems.

Regarding claims 2 and 15, Wagner et al. discloses the analyzer further comprising an interrogation region disposed on a beam path defined between the optical source and the optical detector subsystem, which is a closed, liquid-based environment at the time of interrogation and contains the component; wherein the component is a particle or a cell; and a processor that calculates a characteristic of the component based on the measured light (Wagner et al.: Fig. 1; Fig. 2 liquid stream/flow, cell; Fig. 4 QCL λ1 QCL λ2 MID-IR detectors; Fig. 5 QCL, detectors; Fig. 8 QCL(s) MID-IR detectors; Abstract - flowing cells past at least one QCL source one-by-one using a fluid handling system; ¶115 Living cells may be interrogated at high speed using preparations such as traditional flow cytometer-type instruments retrofitted with QCL and mid-infrared transparent liquid handling microfluidics components built for cell classification and sorting that have been built with mid-infrared transparent components).
Regarding claim 3, Wagner et al. and Simpson et al. further disclose wherein the optical detector subsystem is configured to respond preferentially to light at the scanning frequency to measure transmitted light as the light passes through the component or to measure scattered light associated with as the light passes by the component (Wagner et al.: Figs. 1-2; Fig. 5; Abstract - transmitted mid-infrared wavelength light, wherein the transmitted mid-infrared wavelength light is used to identify a cell characteristic; ¶¶129-147; ¶184; ¶¶195-198  A portion of the channel constitutes the measurement region 908 where a mid-infrared beam produced by one or more quantum cascade lasers (QCLs) may be focused on the channel 904 and transmitted or reflected to one or more mid-infrared detector(s), such as a mercury cadmium telluride (MCT) photodetector. Cells passing through or positioned in the measurement area 908 may cause absorption of specific wavelengths of mid-infrared light corresponding to molecular vibration modes. The absorption measured by the system at these wavelengths may be used to chemically and therefore biologically characterize the cells; ¶257; Simpson et al.: Figs. 1a-1b; Fig. 6 X-resonant mirror & Y-resonant mirror; Abstract; ¶¶52-66 transmitted fundamental beam and the SHG signal were collected and recollimated by a condenser lens).
Regarding claims 4 and 16, Wagner et al. further discloses wherein the optical source is a quantum cascade laser (QCL) which emits the light of at least one wavelength (Wagner et al.: ¶¶99-101 one or more QCL may be used to measure transmission at one or more wavelengths through a living cell. An absorption by a cell of the one or more wavelengths may indicate concentrations or mass of constituent components within the cell. . . . QCLs may be able to directly emit coherent radiation in the mid-infrared range, covering at least the 3-15 micron wavelength range, such as 3-4 microns. The wavelength may coincide with the regions for infrared spectroscopy, and with the wavelengths used in many of the previous spectroscopic work on cells.).
Regarding claims 5 and 17, Wagner et al. further discloses wherein the optical source emits the light of mid-infrared or THz range; wherein the light has at least one wavelength or multiple wavelengths; and wherein number of wavelengths can be controlled (Wagner et al.: Fig. 1 laser source 102; Fig. 2 QCL(s) 204; Fig. 4 QCL λ1 QCL λ2; Fig. 5 QCL; Fig. 8 QCL(s); Abstract; ¶91; ¶335 QCL that rapidly tunes to discrete wavelengths . . . High speed is a requirement. A rapid tuning mechanism that samples sparse wavelengths would be ideal. One tuning mechanism that lends itself to potentially rapid, discrete, controllable, low-cost tuning is a Vernier tuning arrangement in the external cavity of a FP QCL. . . . Furthermore, the wavelength settings themselves are relatively well controlled since the modes of the Fabry-Perot cavities are known.).
Regarding claims 6 and 18, Wagner et al. and Simpson et al. further disclose wherein the scanning system scans the component in a medium inclusive of the surrounding area of the component in a 1-dimensional format or a 2-dimensional format (Wagner et al.: Figs. 1-2; Fig. 5; Abstract; ¶¶129-147; ¶184; ¶¶195-198; ¶257; Simpson et al.: Figs. 1a-1b; Fig. 6 X-resonant mirror & Y-resonant mirror; Abstract; ¶¶52-66 Lissajous beam-scanning).
Regarding claims 7 and 19, Simpson et al. further discloses wherein the 2-dimensional format comprises a Lissajous-type scanning pattern (Simpson et al.: Figs. 1a-1b; Fig. 6 X-resonant mirror & Y-resonant mirror; Abstract; ¶¶52-66 Lissajous beam-scanning).
Regarding claim 8, Wagner et al. and Simpson et al. further disclose wherein the detector is an AC-sensitive detector that measures transmitted or scattered light between the component and a medium at at least one wavelength; and wherein the detector detects frequencies introduced by the scanning system (Wagner et al.: Wagner et al.: Figs. 1-2; Fig. 5; Abstract; ¶¶129-147; ¶184; ¶¶195-196; ¶257; ¶306 Optionally, thermal infrared detectors such as pyroelectric or bolometric detectors may be used; Simpson et al.: Figs. 1a-1b; Fig. 6 X-resonant mirror & Y-resonant mirror; Abstract; ¶¶52-66).
Regarding claim 9, Wagner et al. further discloses wherein the AC-coupled detector is selected from the group consisting of a photon detector, a thermal detector such as a thermopile, and a photovoltaic detector such as a cooled or uncooled InGaAs or HgCdTe detectors (Wagner et al.: Figs. 1-2; Fig. 5; Abstract; ¶¶129-147; ¶184; ¶¶195-196 a plurality of detector types may be used, including mercury cadmium telluride (MCT) photovoltaic detectors, which may be liquid nitrogen cooled, thermoelectric cooler (TEC) cooled, or room temperature. Pyroelectric and other thermal detectors may also be used where cost is an issue.).
Regarding claims 10 and 20, Wagner et al. and Simpson et al. further disclose wherein the scanning system has a scan rate that can be adjusted to optimize for signal-to-noise ratio (Wagner et al.: Figs. 1-2; Fig. 5; Abstract; ¶100 QCLs provide much more power on target and on wavelength, allowing much higher signal-to-noise (SNR) ratio and/or throughput.; ¶¶129-147; ¶184; ¶190 SNR ratios; ¶194 improved SNR ratio; ¶234 Multiple detectors may be used to enhance the speed and/or signal-to-noise ratio (SNR) of the system through the use of one detector per wavelength range that is emitted by multiple QCLs.; ¶266; Simpson et al.: ¶48; ¶¶52-66 User communication with the Microcontroller, to adjust mirror and epoch frequency, was performed via RS-232 with a custom LabVIEW application. The resonant mirrors used in the prototype Lissajous microscope were driven at 5300 and 5986 clock ticks, corresponding to 15.09 kHz and 13.36 kHz, respectively, for an approximate 7:8 trajectory).
Regarding claim 11, Wagner et al. and Simpson et al. further disclose wherein the scanning system further comprises an XYZ stage that moves over a plurality of components in a medium; wherein as the XYZ stage moves over the plurality of components in a medium, the scanning system scans an area containing the individual component among the plurality of components (Wagner et al.: Figs. 1-2; Fig. 5; Abstract; ¶100; ¶¶129-148 DNA content may be used to identify cell cycle status in a plurality of cells and the cell cycle status for a plurality of cells is used to determine a growth rate of the cells.; ¶184; ¶190; ¶194; ¶234; ¶247 Known microfluidic configurations for creating 2D or 3D sheath/core flows may be used.; ¶266; Simpson et al.: ¶48; ¶78 Three-dimensional high-resolution second-harmonic generation imaging of endogenous structural proteins in biological tissues).
Regarding claim 12, Wagner et al. and Simpson et al. further disclose wherein the optic source is a single fixed-wavelength laser capable of interrogating a specific absorption peak of the component in a medium; and wherein when the light is scanned between the component and the medium, the magnitude of the change detected by the optical detector allows for calculation of a characteristic of the component in the medium (Wagner et al.: Figs. 1-2; Fig. 5; Abstract; ¶¶129-147; ¶154 A wavelength and angle analysis of the scattered mid-IR wavelength light may be used to determine analyte-specific structural and concentration information.; ¶184; ¶¶195-198; ¶257; Simpson et al.: Figs. 1a-1b; Fig. 6; Abstract; ¶¶52-66).
Regarding claim 14, Wagner et al. and Simpson et al. further disclose wherein the scanning system scans over the component in 1 or 2 dimensions, and wherein the light scans through multiple wavelengths using multiple lasers or wavelength-tunable sources (Wagner et al.: Fig. 1 laser source 102; Fig. 2 QCL(s) 204; Fig. 4 QCL λ1 QCL λ2; Fig. 5; Abstract; ¶¶129-147; ¶184; ¶¶195-198; ¶257; Simpson et al.: Figs. 1a-1b; Fig. 6 X-resonant mirror & Y-resonant mirror; Abstract; ¶¶52-66 Lissajous beam-scanning).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,320,361 (Ser. No. 16/864,514). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are merely broader versions of the more detailed patented ‘361 claims.  The respective dependent claims have similar limitations.
16/864,514 – US Pat. 11,320,361 
Instant App. – 17/692,876
1. A method of analyzing an analyte comprising:
a) providing the analyte in liquid to an analyzer, the analyzer comprising:
at least one optical source comprising a first light;
at least one optical detector;
a first optical path; and
a second optical path;
b) emitting the first light from the at least one optical source;
c) guiding the first light along the first optical path to the analyte in liquid and along the second optical path to a parallel flowing reference liquid, wherein the parallel flows are at substantially identical conditions;
d) guiding the resulting, transmitted light from the first optical path and the second optical path to the at least one optical detector;
e) measuring the difference between the transmitted light from the first optical path and the second optical path; and
f) computing a characteristic of the analyte based on the difference between the transmitted light from the first optical path and the second optical path.
13. A method of analyzing a component comprising: 
a. providing the component in an interrogation region of an analyzer; 
b. emitting a light by an optical source towards the component in the interrogation region; 
c. scanning the component with a scanning system; 
d. detecting the beam after partial absorption by the sample fluid with an optical detector subsystem; and 
e. guiding the light from the optical source to the optical detector subsystem.
12. An apparatus for analyzing an analyte, the apparatus comprising:
a) at least one optical source that emits a first light;
b) at least one optical detector;
c) a first optical path;
d) a second optical path;
e) a flow chamber for receiving the analyte in liquid and a parallel flowing reference liquid, wherein the parallel flows are at substantially identical conditions; and
f) a computing unit;
wherein the first light is guided along the first optical path to the analyte in liquid and the along the second optical path to the reference liquid;
wherein the at least one optical detector detects and measures the difference between the resulting, transmitted light from the first optical path and the second optical path; and
wherein the computing unit computes a characteristic of the analyte based on the difference between the transmitted light from the first optical path and the second optical path.
1. An analyzer of a component, comprising
a. an optical source that emits a light; 
b. a scanning system that scans the light over the component; 
c. an optical detector subsystem that measures the light after interaction with the component; and
d. a guiding system that guides the light from optical source to the optical detector subsystem.


Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,677,710. The ‘710 patented claims disclose the instant application’s claim 13 since the instant application claims are merely broader versions of the more detailed patented claims.  The respective dependent claims have similar limitations.
16/203,901 – US Pat. 10,677,710
Instant App. – 17/692,876
1. A method of analyzing a component comprising:
(a) providing the component in liquid to an analyzer, the analyzer comprising:
an optical source comprising a first light;
a flow chamber;
a scanning system;
an optical detector subsystem; and
a guiding system;
(b) emitting the first light from the optical source;
(c) guiding the first light from the optical source to the component in liquid and a reference liquid flowing in parallel with the component in the flow chamber;
(d) scanning the first light over the component in liquid and the reference liquid using the scanning system,
wherein the scanning system scans across an interface between the parallel flows and
the parallel flows are at nearly identical pressure;
(e) measuring a resulting light after the first light interacts with the component in liquid and the reference liquid;
(f) guiding the resulting light from the component in liquid and the reference liquid to the optical detector subsystem; and
(g) calculating a characteristic of the component based on the resulting light.

13. A method of analyzing a component comprising: 
a. providing the component in an interrogation region of an analyzer; 
b. emitting a light by an optical source towards the component in the interrogation region; 
c. scanning the component with a scanning system; 
d. detecting the beam after partial absorption by the sample fluid with an optical detector subsystem; and 
e. guiding the light from the optical source to the optical detector subsystem.

  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,180,388. The ‘388 patented claims disclose the instant application’s claim 1 since the instant application claims are merely broader versions of the more detailed patented claims.  The respective dependent claims have similar limitations.
15/048,705 – US Pat. 10,180,388
Instant App. – 17/692,876
1. An analyzer of a component, comprising:
an optical source configured to emit a first light;
a scanning system configured to scan the first light over the component in liquid and a reference liquid flowing in parallel with the component in liquid in a flow chamber;
wherein the scanning system scans across an interface between the parallel flows;
wherein the parallel flows are at nearly identical pressure;
an optical detector subsystem configured to measure a second light after interaction with the component in liquid and the reference liquid; and
a guiding system configured to guide the first light from the optical source to the component in liquid and the reference liquid and to guide the second light from the component in liquid and the reference liquid to the optical detector subsystem.
1. An analyzer of a component, comprising
a. an optical source that emits a light; 
b. a scanning system that scans the light over the component; 
c. an optical detector subsystem that measures the light after interaction with the component; and
d. a guiding system that guides the light from optical source to the optical detector subsystem.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884